Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 10/16/2021 is acknowledged.  
Status of the Application
	Claims 1, 5, 6, 8, 10-17, 19, 22-24, 26, 27, 30 and 31 are pending.  Claims 1, 5, 6, 8, 10, 12-14, 16, 17, 19, 26 and 31 are currently under examination.  Claims 11, 15, 22-24, 27 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 03/09/2021 and 08/26/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 5, 6, 8, 10, 12, 13, 14, 16, 17, 26 and 31 are rejected under 35 U.S.C. 101.
1, 5, 6, 8, 10, 12, 13, 14, 16, 17, 26 and 31 is/are directed to a naturally-occurring nucleic acid or fragment thereof.  
The claims do not recite additional elements that integrate the exception into a practical application. Moreover, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the oligonucleotide sequence is a naturally occurring sequence and is not markedly different than such sequences found in nature: i.e. does not comprises modifications.  
Thus the claims are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 10, 12-14, 26 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordell et al. (US 5,187,153).
e claims are drawn to an AON comprising SEQ ID No. 7 wherein the AON is capable of reducing or preventing exon 7 and /or exon 8 inclusion into an APP mRNA. The claims are interpreted such that any oligonucleotide in the prior art that comprises SEQ ID No. 7 will meet the limitations of the claim.
Cordell et al. teach an oligonucleotide comprising SEQ ID No. 7 (see alignment below).  
Patent No. 5187153
APPLICANT: CORDELL, BARBARA;SCHILLING, JAMES W.;KATUNUMA, NOBUHIKO
SEQ ID NO:30:

  Query Match             100.0%;  Score 30;  DB 41;  Length 60;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 7           1 CACACTTCCCTTCAGTCACATCAAAGTACC 30
                  ||||||||||||||||||||||||||||||
SEQ 30         19 CACACTTCCCTTCAGTCACATCAAAGTACC 48

Because the oligonucleotide taught by Cordell et al. comprises SEQ ID No. 7 and there is no limitations on the length of the AON, the claimed properties or functions are presumed to be inherent (see MPEP 2112.01).
MPEP
2112.01   Composition, Product, and  Apparatus Claims [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”)

Thus the oligonucleotide taught by Cordell et al. is capable of reducing or preventing exon 7 inclusion as in claims 1 and 10, is capable of producing the protein with the features as in claim 5, is capable of binding to a target region as in claims 6, 12, 13 and 26.
Cordell et al. therefore anticipates the instant claims.

Claim(s) 1, 5, 6, 8, 10, 14, 16, 17, 26 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prions et al. (US20120122113).
The claims are drawn to an AON comprising SEQ ID No. 13 wherein the AON is capable of reducing or preventing exon 7 and /or exon 8 inclusion into an APP mRNA. The claims are interpreted such that any oligonucleotide in the prior art that comprises SEQ ID No. 13 will meet the limitations of the claim.
Prions et al. teach an oligonucleotide comprising SEQ ID No.13 (see alignment below).  

Publication No. US20120122113A1
APPLICANT: PRIons, PANAGIOTIS
SEQ ID NO 35

  Query Match             100.0%;  Score 25;  DB 42;  Length 57;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 13          1 AAGAGGTTCCTGGGTAGTCTTGAGT 25
                  |||||||||||||||||||||||||
SEQ 35         38 AAGAGGTTCCTGGGTAGTCTTGAGT 14


Thus the oligonucleotide taught by Prions et al. is capable of reducing or preventing exon 8 inclusion as in claim 1, is capable of producing the protein with the features as in claim 5, is capable of binding to a target region as in claims 6, 16, 17, 26 and 31.
Prions et al. therefore anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 10, 19, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Larry (WO 2010120262 cited on P.237.N filed 08/25/2020) Siva et al. ("Exon-skipping antisense oligonucleotides to correct missplicing in neurogenetic diseases." Nucleic acid therapeutics 24.1 (2014): 69-86).
Smith discloses (p. 278) antisense oligonucleotides targeting exon 7 of human APP. Because the oligonucleotide taught by Smith is substantially identical to the AON described in claim 1, the claimed properties or functions are presumed to be inherent (see MPEP 2112.01 above).
Smith does not teach the oligonucleotide has internucleotide linkages as in claim 19. Siva et al. teach it was well known in the art that antisense oligonucleotides can be modified with phosphorothioate linkages and can be used in mediating exon skipping to correct splicing in neurogenic diseases (see pages 69-70).
It would have been obvious to modify the oligonucleotide taught by Smith improve the efficacy for use in reducing or preventing exon 7 in AAP mRNA as claimed.  One of skill in the art would have been capable of making this modification with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								

Art Unit 1635